DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the Summary of Examiner Interview filed on March 8, 2022, applicant thanked Examiners Courtney Huynh and Cris Rodriguez for the courtesies extended during phone interview during the phone interview of March 3, 2022.  However, it is noted the interview was held with examiners Courtney Huynh and Primary examiner Yogesh Patel. 
Applicant's arguments, see Remarks p. 15-16, filed 8 March 2022, with respect to the withdrawal of claims 1, 4-14, 19-22, and 24-26 of the Office Action of 09 December 2021 have been fully considered but they are not persuasive. Applicant argues that the specification states that any of the features described separately for FIGS. 1A-9 may be combined in any combination (para. [0087]), that independent claims 1 and 15 are generic claims according to MPEP 806.04(d), that the withdrawal of claims 1, 8-9, 12-18, 23, and 27-29 is improper, and that claims 1, 8-9 and 12-14 should be reestablished as pending claims. 
In the interview of 3 March 2022, Examiners agreed that claim 1 reads on the elected species and that the restriction and withdrawal of the claims may have been improper. However, upon further review, claim 1 fails to read on the elected species and the restriction and withdrawal of claims of the Office Action of 09 December 2021 is proper. Claim 1 is not generic and fails to read on the elected species because it does not read on the elected species A
(figs. 1A-1C, 7-9) because the figures of species A do not show a first material having a first
elastic modulus, and a second material having a second elastic modulus, wherein the second
material is more elastic than the first material, wherein the first material is arranged as a frame
extending between the bonding surface and the orthodontic appliance engagement surface,
further wherein the second material is at least partially between a bonding surface portion of the
frame and an orthodontic appliance engagement surface portion of the frame. Claims 1, 8-9,
and 12-14 are withdrawn due to being directed to an unelected species, and the withdrawal of claims 1, 8-9, 12-18, 23, and 27-29 is proper.
	Furthermore, the reasons for insisting upon election of one species, are the facts relied upon for the conclusion that there are claims restricted respectively to two or more patentably different species that are disclosed in the application.  The breath of a single disclosed species does not necessitate the examination of the other disclosed species and their concomitant features.  The examination of other species would include a determination of the patentability of the species additional features in combination with the subcombination common to all species, which determination amount to an examination of multiple inventions.  

Applicant’s arguments, see Remarks p. 16-17, filed 8 March 2022, with respect to the objections to the drawings and the specification have been fully considered and are persuasive.  The objections to the drawings and the specification of 9 December 2021 has been withdrawn. 
Applicant's arguments, see Remarks p. 18, filed 8 March 2022, with respect to the claim rejection of claims 15 and 17-18 under 35 U.S.C. §102 have been fully considered but they are not persuasive. Applicant argues that Kuo does not teach a second material extending at least partially around the frame and having a second elastic modulus that is more elastic than the first material as recited in claim 15. Kuo does not teach a second material extending at least partially around the frame and having a second elastic modulus that is more elastic than the first material as recited in claim 15, however, this claim language was added to the claims amended 08 March 2022, and was not originally in the claims filed 15 November 2021 that are addressed in the Office Action of 09 December 2021.
Applicant's arguments, see Remarks p. 18-21, filed 8 March 2022, with respect to the claim rejections of claims 16, 23 and 27-29 under 35 U.S.C. §103 have been fully considered but they are not persuasive. Applicant argues that for claim 16, the active attachment device 300B of Kuo cannot be modified to have the neck (e.g. 130/530/730) of Bach to result in a second material extending at least partially around the frame and having a second elastic modulus that is more elastic than the first material as recited in claim 15 or in the cancelled claim 16. The active attachment device 300B of Kuo could be modified to have the neck (e.g. 130/530/730) of Bach because the neck (e.g. 130/530/730) could be placed between the frame (frame in annotated fig. 4E) of the active attachment device 300B and the bottom (430) of the active attachment device 300B. The frame (frame in annotated fig. 4E) of the active attachment device 300B would correspond to the head (e.g., 120/520/720) of Bach and the bottom (430) of the active attachment device 300B would correspond to the base (e.g., 140/540/740) of Bach. 
Applicant argues that for claims 23 and 27-29, Kuo, Phan, Krishnan, and Brehm do not teach a second material extending at least partially around the frame and having a second elastic modulus that is more elastic than the first material as recited in claim 15. Kuo does not teach a second material extending at least partially around the frame and having a second elastic modulus that is more elastic than the first material as recited in claim 15. However, this claim language was added to the claims amended 08 March 2022, and was not originally in the claims filed 15 November 2021 that are addressed in the Office Action of 09 December 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (U.S. No. 8,562,337 B2) in view of Bach (WO 2015/131015 A1).

    PNG
    media_image1.png
    655
    624
    media_image1.png
    Greyscale

In regards to claim 15, Kuo et al discloses an orthodontic attachment device (figs. 4A-4F) for interacting with an orthodontic appliance (420), the device comprising an anchoring attachment body (413) comprising a first material, the first material forming a frame (frame in annotated fig. 4E) and having a first elastic modulus (Abstract, col. 9 line 55-col. 10 line 2), a bonding surface (430) on the anchoring attachment body, said bonding surface configured for anchoring the anchoring attachment body to a tooth (415) (col. 12 lines 8-14); and an orthodontic appliance engagement surface (375) on the anchoring attachment body, the orthodontic appliance engagement surface configured to contact the orthodontic appliance (420 in annotated fig. 4E) and apply a locking force between the anchoring attachment body and the orthodontic appliance when the orthodontic appliance engages the orthodontic appliance engagement surface (fig. 4E; col. 13 lines 12-67); wherein the frame (frame in annotated fig. 4E) extends between the bonding surface (430) and the orthodontic appliance engagement surface (375); further wherein the frame is elastically compressible (col. 9 line 55- col 10 line 2).
Kuo et al fails to disclose an anchoring attachment body comprising a second material, the second material extending at least partially around the frame and having a second elastic modulus that is more elastic than the first material.
However, Bach teaches an anchoring attachment body (100 in fig. 1) comprising a second material (130 in fig. 1, 530 in figs. 5A-5B, 730 in figs. 7A-C), the second material extending at least partially around the frame and having a second elastic modulus that is more elastic than the first material (figs. 5A-5B, 7A-C;  paras. 0014-005, 0018). The active attachment device of Kuo could be modified to have the neck (e.g. 130/530/730) of Bach because the neck (e.g. 130/530/730) could be placed between the frame (frame in annotated fig. 4E) and the bottom (430) of the active attachment device of Kuo. The frame (frame in annotated fig. 4E) would correspond to the head (e.g., 120/520/720) of Bach and the bottom (430) of the active attachment device would correspond to the base (e.g., 140/540/740) of Bach.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic attachment anchors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuo et al to incorporate the teachings of Bach and provide an anchoring attachment body comprising a second material, the second material extending at least partially around the frame and having a second elastic modulus that is more elastic than the first material. Doing so would allow the anchoring attachment body to absorb and store elastic energy and release that energy as a force over time, so the attachment body would be able to apply forces to a rigid aligner or act more efficiently with a flexible aligner (Bach, para. 0046-0047). 

In regards to claim 18, Kuo et al in view of Bach teach the invention substantially as claimed. Kuo et al further teaches a device (figs. 4A-4F) wherein at least a portion of the orthodontic appliance engagement surface (375) is formed by the frame (frame in annotated fig. 4E) (fig. 4C, region A in annotated fig. 4E; col. 13 lines 12-67)

Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (U.S. No. 8,562,337 B2) in view of Bach (WO 2015/131015 A1) as applied to claim 15 above, and further in view of Phan et al. (U.S. No. 7,059,850 B1).
In regards to claim 23, Kuo et al in view of Bach teaches the invention substantially as claimed. Kuo et al in view of Bach fails to teach a device wherein the anchoring attachment body comprises a material configured to match one or more of: a translucency, a transparency and, a color of a patient's teeth.
However, Phan et al teaches a device wherein the anchoring attachment body comprises a material a material configured to match a color of a patient's teeth (col. 4 lines 9-11). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic attachment anchors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuo et al in view of Bach to incorporate the teachings of Phan et al and provide a device wherein the anchoring attachment body comprises a material a material configured to match a color of a patient's teeth. Doing so would allow the device to blend in more with the patient's teeth to minimize visibility (col. 4 lines 9-11).

In regards to claim 29, Kuo et al in view of Bach teaches the invention substantially as claimed. Kuo et al in view of Bach fails to teach a device further comprising a second orthodontic appliance engagement surface.
However, Phan et al. teaches a device further comprising a second orthodontic appliance engagement surface (fig. 9K). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic attachment anchors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuo et al in view of Bach to incorporate the teachings of Phan et al and provide a device further comprising a second orthodontic appliance engagement surface. Doing so would allow the aligner to apply a different direction of force to the teeth with the second orthodontic appliance engagement surface compared to the first one.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (U.S. No. 8,562,337 B2) in view of Bach (WO 2015/131015 A1) as applied to claim 15 above, and further in view of Krishnan et al (GB 2,519,139 A).
In regards to claim 27, Kuo et al in view of Bach teaches the invention substantially as claimed. Kuo et al in view of Bach fails to teach a device wherein the orthodontic appliance engagement surface comprises an undercut region relative to the bonding surface forming a lip or hook and configured to engage with the orthodontic appliance.
However, Krishnan et al teaches a device (figs. 1, 5) wherein the orthodontic appliance engagement surface (17) comprises an undercut region relative to the bonding surface (3) forming a lip configured to engage with the orthodontic appliance (p. 10 line 31-p. 11 line 2). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliance anchoring devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuo et al in view of Bach to incorporate the teachings of Krishnan et al and provide wherein the orthodontic appliance engagement surface comprises an undercut region relative to the bonding surface forming a lip or hook and configured to engage with the orthodontic appliance. Doing so would allow the device to direct tooth movement forces.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al (U.S. No. 8,562,337 B2) in view of Bach (WO 2015/131015 A1) as applied to claim 15 above, and further in view of Brehm et al (U.S. No. 6,053,729 A).
In regards to claim 28, Kuo et al in view of Bach teaches the invention substantially as claimed. Kuo et al in view of Bach fails to teach a device further comprising a supplemental orthodontic appliance engagement region on the anchoring attachment body, configured to engage a supplemental orthodontic appliance.
However, Brehm et al teaches a device (figs. 2, 3) further comprising a supplemental orthodontic appliance engagement region (50) on the anchoring attachment body, configured to engage a supplemental orthodontic appliance (col. 3 lines 32-56).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliance anchoring devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuo et al in view of Bach to incorporate the teachings of Brehm et al and provide a device further comprising a supplemental orthodontic appliance engagement region on the anchoring attachment body, configured to engage a supplemental orthodontic appliance. Doing so would allow the device to apply additional tooth movement forces from the supplemental appliance.

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Namiranian et al (U.S. Publication 2009/0291406 A1) in view of Kuo et al (U.S. No. 8,562,337 B2).

    PNG
    media_image2.png
    659
    609
    media_image2.png
    Greyscale

 
In regards to claim 15, Namiranian et al discloses an orthodontic attachment device (figs. 4A-4C, 5) for interacting with an orthodontic appliance (56), the device comprising an anchoring attachment body comprising a first material and a second material, the first material forming a frame (50) and having a first elastic modulus (para. 0020), the second material (58) extending at least partially around the frame and having a second elastic modulus that is more elastic than the first material (paras. 0017, 0030); a bonding surface (bonding surface in annotated fig. 5) on the anchoring attachment body, said bonding surface configured for anchoring the anchoring attachment body to a tooth (52); and an orthodontic appliance engagement surface (engagement surface in annotated fig. 5) on the anchoring attachment body, the orthodontic appliance engagement surface configured to contact the orthodontic appliance and apply a locking force between the anchoring attachment body and the orthodontic appliance when the orthodontic appliance engages the orthodontic appliance engagement surface (para. 0030); wherein the frame extends between the bonding surface and the orthodontic appliance engagement surface (fig. 5); 
Namiranian et al fails to disclose a device wherein the frame is elastically compressible. 
However, Kuo et al teaches a device where in the frame (frame in annotated fig. 4E) is elastically compressible (col. 9 line 55- col 10 line 2).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic attachment anchors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Namiranian et al to incorporate the teachings of Kuo et al and provide a device wherein the frame is elastically compressible. Doing so would allow the frame to store or absorb mechanical energy (Kuo et al col. 9 lines 63-64).
In regards to claim 17, Namiranian et al in view of Kuo et al teach the invention substantially as claimed. Namiranian et al further teaches a device (figs. 4A-4C, 5) wherein at least a portion of the bonding surface (bonding surface in annotated fig. 5) is formed by the frame (50).
In regards to claim 18, Namiranian et al in view of Kuo et al teach the invention substantially as claimed. Namiranian et al further teaches a device wherein at least a portion of the orthodontic appliance engagement surface (engagement surface in annotated fig. 5) is formed by the frame (50).
Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Namiranian et al (U.S. Publication 2009/0291406 A1) in view of Kuo et al (U.S. No. 8,562,337 B2) as applied to claim 15 above, and further in view of Phan et al. (U.S. No. 7,059,850 B1).
In regards to claim 23, Namiranian et al in view of Kuo et al teaches the invention substantially as claimed. Namiranian et al in view of Kuo et al fails to teach a device wherein the anchoring attachment body comprises a material configured to match one or more of: a translucency, a transparency and, a color of a patient's teeth.
However, Phan et al teaches a device wherein the anchoring attachment body comprises a material a material configured to match a color of a patient's teeth (col. 4 lines 9-11). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic attachment anchors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Namiranian et al in view of Kuo et al to incorporate the teachings of Phan et al and provide a device wherein the anchoring attachment body comprises a material a material configured to match a color of a patient's teeth. Doing so would allow the device to blend in more with the patient's teeth to minimize visibility (Phan col. 4 lines 9-11).
In regards to claim 29, Namiranian et al in view of Kuo et al teaches the invention substantially as claimed. Namiranian et al in view of Kuo et al fails to teach a device further comprising a second orthodontic appliance engagement surface.
However, Phan et al. teaches a device further comprising a second orthodontic appliance engagement surface (fig. 9K). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic attachment anchors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Namiranian et al in view of Kuo et al to incorporate the teachings of Phan et al and provide a device further comprising a second orthodontic appliance engagement surface. Doing so would allow the aligner to apply a different direction of force to the teeth with the second orthodontic appliance engagement surface compared to the first one.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Namiranian et al (U.S. Publication 2009/0291406 A1) in view of Kuo et al (U.S. No. 8,562,337 B2) as applied to claim 15 above, and further in view of Krishnan et al (GB 2,519,139 A).
In regards to claim 27, Namiranian et al in view of Kuo et al teaches the invention substantially as claimed. Namiranian et al in view of Kuo et al fails to teach a device wherein the orthodontic appliance engagement surface comprises an undercut region relative to the bonding surface forming a lip or hook and configured to engage with the orthodontic appliance.
However, Krishnan et al teaches a device (figs. 1, 5) wherein the orthodontic appliance engagement surface (17) comprises an undercut region relative to the bonding surface (3) forming a lip configured to engage with the orthodontic appliance (p. 10 line 31-p. 11 line 2). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliance anchoring devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Namiranian et al in view of Kuo et al to incorporate the teachings of Krishnan et al and provide wherein the orthodontic appliance engagement surface comprises an undercut region relative to the bonding surface forming a lip or hook and configured to engage with the orthodontic appliance. Doing so would allow the device to direct tooth movement forces.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Namiranian et al (U.S. Publication 2009/0291406 A1) in view of Kuo et al (U.S. No. 8,562,337 B2) as applied to claim 15 above, and further in view of Brehm et al (U.S. No. 6,053,729 A).
In regards to claim 28, Namiranian et al in view of Kuo et al teaches the invention substantially as claimed. Namiranian et al in view of Kuo et al fails to teach a device further comprising a supplemental orthodontic appliance engagement region on the anchoring attachment body, configured to engage a supplemental orthodontic appliance.
However, Brehm et al teaches a device (figs. 2, 3) further comprising a supplemental orthodontic appliance engagement region (50) on the anchoring attachment body, configured to engage a supplemental orthodontic appliance (col. 3 lines 32-56).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliance anchoring devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Namiranian et al in view of Kuo et al to incorporate the teachings of Brehm et al and provide a device further comprising a supplemental orthodontic appliance engagement region on the anchoring attachment body, configured to engage a supplemental orthodontic appliance. Doing so would allow the device to apply additional tooth movement forces from the supplemental appliance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772